DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Stephanie Kato on 3/8/2022.
The application has been amended as follows:
Claims 46-48 will be rejoined in the application since method claim 46 which includes all of the limitations as parallel to apparatus claim 27 which is now allowable.
Claims 27-48 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 27 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a catheter comprises a distal tip member having a proximal end and a distal end, wherein the distal tip member is monolithic and the proximal end of the distal tip member is secured to a distal end of an inner tubular member, the distal tip member having a guidewire lumen in communication with the guidewire lumen of the inner tubular member; and a balloon having a proximal cone section, a distal cone section and a working length between the proximal cone section and the distal cone section, a proximal portion of the balloon sealingly coupled to the distal portion of the elongate tubular shaft and a distal portion of the balloon sealingly coupled to the distal tip member, the balloon defining an inner 
Claim 46 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a method that has a similar claim limitation as allowable in apparatus claim 27 and is patentable for the above reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771